Martinez v State of New York (2019 NY Slip Op 00108)





Martinez v State of New York


2019 NY Slip Op 00108


Decided on January 9, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 9, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
ANGELA G. IANNACCI, JJ.


2017-02204

[*1]George Martinez, etc., appellant, 
vState of New York, et al., respondents. (Claim No. 124138)


Schwartzapfel Lawyers, P.C. (Alexander J. Wulwick of counsel), for appellant.
Cartafalsa, Slattery, Turpin & Lenoff, New York, NY (Michael J. Lenoff of counsel), for respondents.

DECISION & ORDER
In a claim to recover damages for wrongful death and conscious pain and suffering, the claimant appeals from an order of the Court of Claims (David A. Weinstein, J.), dated October 18, 2016. The order granted the defendants' motion for summary judgment dismissing the claim.
ORDERED that the order is affirmed, with costs.
The background facts as to this claim and a related action commenced by the claimant herein in the Supreme Court, Queens County, are set forth in this Court's decision and order on a companion appeal (see Martinez v City of New York, ____ AD3d ____; decided herewith). In the companion appeal, this Court is affirming, insofar as appealed from, an order of the Supreme Court, Queens County (Janice A. Taylor, J.), entered May 18, 2016, that awarded summary judgment to the defendant E.C.C.O. III Enterprises, Inc., on the ground that the plaintiff was unable to identify the cause of the decedent's accident.
In an order dated October 18, 2016, the Court of Claims, in light of the order of the Supreme Court, Queens County, entered May 18, 2016, granted the defendants' motion for summary judgment dismissing the claim on the basis of the doctrine of collateral estoppel. The claimant appeals.
On appeal, the claimant raises the same arguments as those he raised in the companion appeal, which this Court is holding to be without merit (see Martinez v City of New York, ____ AD3d ____; decided herewith). Accordingly, we affirm.
In light of our determination, we need not reach the claimant's remaining contentions.
DILLON, J.P., BALKIN, MILLER and IANNACCI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court